Exhibit 10.1

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

By and Among

US DEVELOPMENT GROUP, LLC

USD GROUP LLC

USD PARTNERS GP LLC

USD PARTNERS LP

AND

USD LOGISTICS OPERATIONS LP

Dated as of October 15, 2014



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of October 15,
2014 (as amended or supplemented from time to time, this “Agreement”), is by and
among US Development Group, LLC, a Delaware limited liability company (“USD”),
USD Group LLC, a Delaware limited liability company (“USDG”), USD Partners GP
LLC, a Delaware limited liability company (the “General Partner”), USD Partners
LP, a Delaware limited partnership (the “Partnership”), and USD Logistics
Operations LP, a Delaware limited partnership (“Opco”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.” Capitalized terms used herein shall have the meanings assigned
to such terms in Article I.

RECITALS

WHEREAS, the Partnership has been formed pursuant to the Delaware Revised
Uniform Limited Partnership Act (as in effect, from time to time, the “Delaware
LP Act”), for the purpose of engaging in any business activity that is approved
by the General Partner and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions have been taken prior to the date hereof:

 

  1. Opco distributed its interests in Grays Harbor Rail Terminal LLC, a
Delaware limited liability company, and Portland Rail Terminal LLC, a Delaware
limited liability company, to USD. USD was admitted as a substitute member of
such entities, and immediately following such admission, Opco ceased to be a
member of such entities and such entities were continued without dissolution.

 

  2. USD conveyed its interest in (a) West Colton Rail Terminal LLC, a Delaware
limited liability company (“West Colton”) and (b) San Antonio Rail Terminal LLC,
a Delaware limited liability company (“San Antonio”) to Opco. Opco was admitted
as a substitute member of such entities, and immediately following such
admission, USD ceased to be a member of such entities and such entities were
continued without dissolution.

 

  3. USD Terminals Canada ULC, a British Columbia unlimited liability company
(“USD Terminals Canada ULC”) borrowed in Canadian dollars the equivalent of
$67,845,000 (the “Bank Debt”) under its existing credit facility with a
syndicate of unrelated third party lenders.

 

  4. USD formed the General Partner under the terms of the Delaware Limited
Liability Company Act (as in effect, from time to time, the “Delaware LLC Act”),
and contributed to the General Partner $1,000 in exchange for all of the limited
liability company interests in the General Partner.

 

  5. USD and the General Partner formed the Partnership under the terms of the
Delaware LP Act and contributed $980 and $20 to the Partnership, respectively,
in exchange for a 98% limited partner interest (the “Initial LP Interest”) and a
2% general partner interest, respectively, in the Partnership.



--------------------------------------------------------------------------------

  6. Opco loaned in Canadian dollars CAD$20,250,000 (the “Lux Hardisty Note”) to
USD Terminals International S.A.R.L., a Luxembourg Societe a Responsabilite
Limitee (“USD Terminals International”), which in turned loaned in Canadian
dollars CAD$20,250,000 to USD Terminals Canada ULC (the “Canada Hardisty Note”).

 

  7. USD formed USDG under the terms of the Delaware LLC Act and contributed to
USDG $2,000 in exchange for all of the limited liability company interests in
USDG.

 

  8. USD and USDG have previously entered into that Contribution, Conveyance and
Assumption Agreement dated July 23, 2014, as supplemented by the Supplement
thereto, dated as of October 8, 2014, whereby all of USD’s assets and
liabilities were conveyed to USDG.

 

  9. The Partnership issued 250,000 Class A units to certain executive officers
and other key employees of the General Partner.

 

  10. USDG caused all currently existing intercompany accounts (other than the
Lux Hardisty Note and the Canada Hardisty Note) to be recapitalized as equity in
USDG.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
hereinafter:

 

  1. Opco will distribute an amount of its limited liability company interest in
West Colton and San Antonio to USDG with a value equal to 2% of the equity of
the Partnership at the closing of the Initial Offering (the “Opco Interest”).
After considering advice of advisors and evaluating Opco’s assets and
liabilities, Opco GP, as general partner of Opco, has determined that, after
making the foregoing distribution, the assets of Opco will exceed the
liabilities of Opco, as required by Section 17-607 of the Delaware LP Act.

 

  2. USDG will convey the Opco Interest to the General Partner as a capital
contribution.

 

  3. The General Partner will contribute the Opco Interest to the Partnership in
exchange for (a) 427,083 General Partner Units representing a continuation of
its 2% general partner interest in the Partnership and (b) the Incentive
Distribution Rights.

 

  4.

USDG will contribute (a) all of its limited liability company interest in USD
Logistics Operations GP, LLC (“Opco GP”) and (b) all of its limited partner
interest in Opco (subject to the Bank Debt) (together, with its limited
liability company interest in Opco GP, the “USDG Contribution Interest”) to the



--------------------------------------------------------------------------------

  Partnership in exchange for (v) 1,093,545 Common Units representing a 5.1%
limited partner interest in the Partnership, (w) 10,463,545 Subordinated Units
representing a 49.0% limited partner interest in the Partnership, (x) the
assumption of the $30,000,000 senior secured credit agreement with the Bank of
Oklahoma (the “BOK Debt”), and (y) the right to receive $100,000,000 sourced to
new debt of the Partnership. To the extent that the Bank Debt and the BOK Debt
are not properly treated as qualified liabilities (within the meaning of
Treasury regulation § 1.707-5(a)(6)) (the “USDG Non-Qualified Liabilities”), the
Partnership’s assumption of, or taking subject to, those liabilities for federal
income tax purposes will be treated as a reimbursement of preformation capital
expenditures (within the meaning of Treasury regulation § 1.707-4(d)) incurred
by USD and USDG with respect to the property contributed by USDG to the
Partnership. Any other distributions made by the Partnership to USDG in
connection with the contribution of property made by USDG to the Partnership
that would otherwise be treated as part of a sale under Treasury regulation §
1.707-3 will be made to reimburse USDG for preformation capital expenditures
(within the meaning of Treasury regulation § 1.707-4(d)) incurred by USD and
USDG to the extent those expenditures exceed the USDG Non-Qualified Liabilities.

 

  5. The public, through the Underwriters, will contribute $155,040,000
($144,962,400 net to the Partnership after deducting the Underwriters’ discount
of $9,108,600 and the Structuring Fee) in exchange for 9,120,000 Common Units
representing a 42.7% limited partner interest in the Partnership.

 

  6. The Partnership will (a) pay transaction expenses estimated at $9,500,000,
excluding the Underwriters’ discount of $9,108,600, (b) repay $30,000,000 of the
BOK Debt and (c) contribute $105,462,400 to Opco as a capital contribution.

 

  7. The Partnership will convey the Opco Interest to Opco as a capital
contribution.

 

  8. Opco will lend in Canadian dollars the equivalent of $67,845,000 of the
amount contributed by the Partnership to USD Terminals International (the “Lux
Note”), which will in turn lend in Canadian dollars the equivalent of
$67,845,000 to USD Terminals Canada ULC (the “Canada Note”). USD Terminals
Canada ULC will use the Canadian dollar equivalent of $67,845,000 borrowed from
USD Terminals International to repay the Bank Debt.

 

  9. The Partnership will enter into a new $300,000,000 credit agreement among
the Partnership and USD Terminals Canada ULC as borrowers, the lenders from time
to time party thereto and Citibank, N.A., as administrative agent (the “MLP
Credit Facility”), structured into a $100,000,000 term loan (the “MLP Term
Loan”) and a $200,000,000 revolving credit facility (the “MLP Revolver”).

 

  10.

USD Terminals Canada ULC will borrow $100,000,000 under the MLP Term Loan, the
repayment of which will be guaranteed by USDG, and USD Terminals Canada ULC
(a) will repay in Canadian dollars the equivalent of $67,845,000 to



--------------------------------------------------------------------------------

  USD Terminals International in total satisfaction of the Canada Note; (b) will
repay in Canadian dollars CAD$20,250,000 to USD Terminals International in total
satisfaction of the Canada Hardisty Note; (c) will distribute in Canadian
dollars CAD$11,811,377 to USD Terminals International; and (d) will lend in
Canadian dollars the remaining balance of the amount drawn on the MLP Term Loan
to the Partnership.

 

  11. USD Terminals International (a) will repay in Canadian dollars the
equivalent of $67,845,000 to Opco in total satisfaction of the Lux Note,
(b) will repay in Canadian dollars CAD$20,250,000 to Opco in total satisfaction
of the Lux Hardisty Note; (c) will distribute out of its share premium account
CAD$11,811,377 to Opco; and (d) will lend in Canadian dollars the remaining
balance of the amount drawn on the MLP Term Loan to Opco.

 

  12. Opco will distribute the amounts it receives from USD Terminals
International, which are traceable to the MLP Term Loan, to the Partnership,
which will in turn distribute $100,000,000 to USDG. After considering advice of
advisors and evaluating Opco’s and the Partnership’s assets and liabilities,
Opco GP and the General Partner, as general partner of Opco and the Partnership,
respectively, have determined that, after making the foregoing distributions,
the assets of Opco and the Partnership, as applicable will exceed the
liabilities of Opco and the Partnership, respectively, as required by
Section 17-607 of the Delaware LP Act.

 

  13. The Partnership will redeem the Initial LP Interest from USDG and will
refund USDG’s initial contribution of $980, as well as any interest or other
profit that may have resulted from the investment or other use of such initial
capital contribution to USDG, in proportion to such initial contribution. After
considering advice of advisors and evaluating the Partnership’s assets and
liabilities, the General Partner, as general partner of the Partnership, has
determined that, after making the foregoing redemption payments, the assets of
the Partnership will exceed the liabilities of the Partnership, as required by
Section 17-607 of the Delaware LP Act.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Agreement” has the meaning assigned to such term in the preamble.

“Bank Debt” has the meaning assigned to such term in the recitals.

“BOK Debt” has the meaning assigned to such term in the recitals.



--------------------------------------------------------------------------------

“Canada Hardisty Note” has the meaning assigned to such term in the recitals.

“Canada Note” has the meaning assigned to such term in the recitals.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Effective Time” means October 15, 2014.

“General Partner” has the meaning assigned to such term in the preamble.

“General Partner Units” has the meaning assigned to such term in the Partnership
Agreement.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“Initial LP Interest” has the meaning assigned to such term in the recitals.

“Initial Offering” has the meaning assigned to such term in the Partnership
Agreement.

“Lux Hardisty Note” has the meaning assigned to such term in the recitals.

“Lux Note” has the meaning assigned to such term in the recitals.

“MLP Credit Facility” has the meaning assigned to such term in the recitals.

“MLP Revolver” has the meaning assigned to such term in the recitals.

“MLP Term Loan” has the meaning assigned to such term in the recitals.

“Opco” has the meaning assigned to such term in the preamble.

“Opco Agreement” has the meaning assigned to such term in Section 2.4.

“Opco GP” has the meaning assigned to such term in the recitals.

“Opco GP Agreement” has the meaning assigned to such term in Section 2.4.

“Opco Interest” has the meaning assigned to such term in the recitals.

“Over-Allotment Option” has the meaning assigned to such term in the
Underwriting Agreement.

“Partnership” has the meaning assigned to such term in the preamble.



--------------------------------------------------------------------------------

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 15, 2014, as amended
and restated from time to time.

“Party” and “Parties” has the meaning assigned to such term in the preamble.

“Registration Statement” means the Partnership’s Registration Statement on Form
S-1 filed with the Commission (Registration No. 333-198500), as amended and
effective at the Effective Time.

“San Antonio” has the meaning assigned to such term in the recitals.

“San Antonio Agreement” has the meaning assigned to such term in Section 2.1.

“Subordinated Units” has the meaning such term in the Partnership Agreement.

“Structuring Fee” means a fee for certain advisory services equal to $969,000
pursuant to the Structuring Fee Letter by and among Barclays Capital Inc.,
Citigroup Global Markets Inc., Evercore Group L.L.C. and the Partnership,
payable to Evercore Group L.L.C., Citigroup Global Markets Inc. and Barclays
Capital Inc. For the purposes of Article III, “Structuring Fee” shall mean a fee
equal to 0.625% of the gross proceeds from the exercise in whole or in part of
the Over-Allotment Option.

“Underwriters” means those underwriters listed in Schedule I of the Underwriting
Agreement.

“Underwriting Agreement” means the underwriting agreement by and among USDG, the
Partnership, the General Partner, Opco GP, Opco and Citigroup Global Markets
Inc. and Barclays Capital Inc. as representatives of the Underwriters, dated
October 8, 2014.

“USD” has the meaning assigned to such term in the preamble.

“USDG” has the meaning assigned to such term in the preamble.

“USDG Contribution Interest” has the meaning assigned to such term in the
recitals.

“USDG Non-Qualified Liabilities” has the meaning assigned to such term in the
recitals.

“USD Terminals Canada ULC” has the meaning assigned to such term in the
recitals.

“USD Terminals International” has the meaning assigned to such term in the
recitals.

“West Colton” has the meaning assigned to such term in the recitals.

“West Colton Agreement” has the meaning assigned to such term in Section 2.1.



--------------------------------------------------------------------------------

ARTICLE II

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

Unless otherwise indicated, the following shall be completed at the Effective
Time:

Section 2.1 Distribution by Opco of the Opco Interest to USDG. Notwithstanding
any provisions of the Amended and Restated Limited Liability Company Agreement
of West Colton Rail Terminal LLC, dated as of November 14, 2008 (as amended from
time to time, the “West Colton Agreement”) or the Limited Liability Company
Agreement of San Antonio Rail Terminal LLC, dated as of June 3, 2009 (as amended
from time to time, the “San Antonio Agreement”) to the contrary, Opco hereby
distributes, assigns, transfers, sets over and delivers to USDG, its successors
and its assigns, for its and their own use forever, all right, title and
interest in the Opco Interest. USDG hereby accepts the Opco Interest as a
distribution. Notwithstanding anything in the West Colton Agreement or the San
Antonio Agreement, to the contrary, as applicable, pursuant to this distribution
USDG is hereby admitted as a member of both West Colton and San Antonio and
agrees that it is bound by the West Colton Agreement and the San Antonio
Agreement. Notwithstanding any provision of the West Colton Agreement or the San
Antonio Agreement to the contrary, immediately following such admission, Opco
shall continue as a member of West Colton and San Antonio with respect to its
limited liability company interests therein that do not constitute the Opco
Interest, and West Colton and San Antonio are hereby continued without
dissolution.

Section 2.2 Contribution by USDG of the Opco Interest to the General Partner.
Notwithstanding any provisions of the West Colton Agreement or the San Antonio
Agreement to the contrary, USDG hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the General Partner, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the Opco Interest. The General Partner hereby accepts the
Opco Interest as a contribution. Notwithstanding anything in the West Colton
Agreement or the San Antonio Agreement to the contrary, as applicable, pursuant
to this contribution, (i) the General Partner is hereby admitted as a member of
each of West Colton and San Antonio and agrees that it is bound by the West
Colton Agreement the San Antonio Agreement, (ii) immediately following such
admission, USDG ceases to be a member of West Colton and San Antonio, and
(iii) West Colton and San Antonio each hereby continue without dissolution with
the General Partner as a member.

Section 2.3 Contribution by the General Partner of the Opco Interest to the
Partnership. Notwithstanding any provisions of the West Colton Agreement or the
San Antonio Agreement to the contrary, the General Partner hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the Partnership, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to the Opco Interest, in exchange
for 427,083 General Partners Units representing a continuation of the General
Partner’s 2% general partner interest in the Partnership (after giving effect to
any exercise to the Over-Allotment Option) and (b) the Incentive Distribution
Rights. The Partnership hereby accepts the Opco Interest as a contribution.
Notwithstanding anything in the West Colton Agreement or the San Antonio
Agreement to the contrary, as applicable, pursuant to this contribution, (i) the
Partnership is hereby admitted as a member of each of West Colton and San
Antonio and agrees that it is bound by the West Colton Agreement and San Antonio
Agreement, (ii) the General Partner ceases to be a member of West Colton and San
Antonio, and (iii) West Colton and San Antonio each hereby continue without
dissolution with the Partnership as a member.



--------------------------------------------------------------------------------

Section 2.4 Contribution by USDG of the USDG Contribution Interest to the
Partnership. Notwithstanding anything in the Limited Liability Company Agreement
of Opco GP, effective as of December 17, 2013 (as amended from time to time, the
“Opco GP Agreement”), or the Limited Partnership Agreement of Opco, effective as
of December 17, 2013 (as amended from time to time, the “Opco Agreement”) to the
contrary, USDG hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to the USDG Contribution Interest, as capital contributions, in exchange for
(i) 1,093,545 Common Units representing a 5.1% limited partner interest in the
Partnership, (ii) 10,463,545 Subordinated Units representing a 49.0% limited
partner interest in the Partnership, (iii) the assumption of the BOK Debt, and
(iv) the right to receive $100,000,000 of proceeds from new debt of the
Partnership. The Partnership hereby accepts the 100% limited liability company
interest in Opco GP and the 100% limited partner interest in Opco as
contributions. To the extent that the USDG Non-Qualified Liabilities are treated
as a transfer of consideration to USDG under Treasury regulation § 1.707-5, such
deemed transfer will be treated as a reimbursement of preformation capital
expenditures (within the meaning of Treasury regulation § 1.707-4(d)) incurred
by USD and USDG with respect to the property contributed by USDG to the
Partnership. Any other distributions made by the Partnership to USDG in
connection with the contribution of property made by USDG to the Partnership
that would otherwise be treated as part of a sale under Treasury regulation §
1.707-3 will be made to reimburse USDG for preformation capital expenditures
(within the meaning of Treasury regulation § 1.707-4(d)) incurred by USD and
USDG to the extent those expenditures exceed the USDG Non-Qualified Liabilities.
Notwithstanding anything in the Opco GP Agreement or the Opco Agreement to the
contrary, pursuant to this contribution (i) the Partnership is hereby admitted
as a member and limited partner of Opco GP and Opco, respectively, and agrees
that it is bound by the Opco GP Agreement and the Opco Agreement, and (ii) USDG
hereby ceases to be a member and limited partner of Opco GP and Opco,
respectively, immediately following the Partnership’s admission as described in
(i), and (iii) Opco GP and Opco each hereby continue without dissolution with
the Partnership as sole member and limited partner, respectively.

Section 2.5 Public Cash Contribution. The Parties acknowledge that, in
connection with the Initial Offering, public investors, through the
Underwriters, have made a capital contribution to the Partnership of
approximately $155,040,000 in cash ($144,962,400 net to the Partnership after
deducting the underwriting discounts and commissions of $9,108,600 and the
Structuring Fee) in exchange for 9,120,000 Common Units, representing a 42.7%
limited partner interest in the Partnership.

Section 2.6 Payment of Transaction Expenses, Repayment of the BOK Debt and
Contribution of Proceeds by the Partnership. The Parties acknowledge (a) the
payment by the Partnership, in connection with the closing of the Initial
Offering, of transaction expenses in the amount of approximately $9,500,000,
(b) the repayment of approximately $30,000,000 of the BOK Debt and (c) the
contribution by the Partnership of $ 105,462,400 to Opco as a capital
contribution. Opco accepts the $ 105,462,400 from the Partnership as a capital
contribution.



--------------------------------------------------------------------------------

Section 2.7 Contribution by the Partnership of the Opco Interest to Opco.
Notwithstanding any provisions of the West Colton Agreement or the San Antonio
Agreement to the contrary, the Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to Opco, its successors and
its assigns, for its and their own use forever, all right, title and interest in
and to the Opco Interest. Opco hereby accepts the Opco Interest as a
contribution. Notwithstanding anything in the West Colton Agreement or the San
Antonio Agreement to the contrary, as applicable, pursuant to this contribution,
(i) Opco is hereby admitted as a member of West Colton and San Antonio with
respect to the Opco Interest (ii) the Partnership ceases to be a member of West
Colton and San Antonio, and (iii) West Colton and San Antonio hereby each all
continue without dissolution with Opco as its sole member.

Section 2.8 Use of Contribution Proceeds by Opco. Opco agrees to (i) lend in
Canadian dollars the equivalent of $67,845,000 to USD Terminals International,
(ii) cause USD Terminals International to lend in Canadian dollars the
equivalent of $67,845,000 to USD Terminals Canada ULC, and (iii) cause USD
Terminals Canada ULC to use the Canadian dollar equivalent of $67,845,000
borrowed from USD Terminals International to repay the Bank Debt. The Parties
acknowledge that $37,617,400 will be retained by Opco for future acquisitions
and general partnership purposes.

Section 2.9 Entry into MLP Credit Facility. The Parties acknowledge that the
Partnership shall enter into the MLP Credit Facility.

Section 2.10 MLP Term Loan Borrowing and Use of Proceeds. The Parties
acknowledge that (i) USD Terminals Canada ULC shall borrow $100,000,000 under
the MLP Term Loan; (ii) USDG shall guarantee repayment of the $100,000,000
borrowed by USD Terminals Canada ULC; (iii) USD Terminals Canada ULC shall
(a) repay in Canadian dollars the equivalent of $67,845,000 to USD Terminals
International in total satisfaction of the Canada Note, (b) repay in Canadian
dollars CAD$20,250,000 to USD Terminals International in total satisfaction of
the Canada Hardisty Note, (c) distribute in Canadian dollars CAD$11,811,377 to
USD Terminals International, and (d) will lend in Canadian dollars the remaining
balance of the amount drawn on the MLP Term Loan to the Partnership; and
(iv) USD Terminals International shall (a) repay in Canadian dollars the
equivalent of $67,845,000 to Opco in total satisfaction of the Lux Note,
(b) repay in Canadian dollars CAD$20,250,000 to Opco in total satisfaction of
the Lux Hardisty Note, (c) will distribute out of its share premium account
CAD$11,811,377 to Opco, and (d) will lend in Canadian dollars the remaining
balance of the amount drawn on the MLP Term Loan to Opco.

Section 2.11 Distribution by Opco of Cash to the Partnership. Opco hereby
distributes in cash the amounts received in connection with Section 2.10 of this
Agreement, which are traceable to the MLP Term Loan, to the Partnership.

Section 2.12 Distribution by the Partnership of Cash to USDG. The Partnership
hereby distributes $100,000,000 in cash received in connection with Section 2.11
of this Agreement to the USDG.



--------------------------------------------------------------------------------

Section 2.13 Redemption of the Initial LP Interest from the Partnership and
Return of Initial Capital Contribution. The Partnership hereby redeems the
Initial LP Interest held by USDG and hereby refunds and distributes to USDG the
initial contribution, in the amount of $980.00, made by USDG in connection with
the formation of the Partnership, along with 100.0% of any interest or other
profit that resulted from the investment or other use of such initial
contribution.

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,093,545 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and commissions and Structuring Fee, and the Partnership
shall use the net proceeds from that exercise to redeem from USDG the number of
Common Units issued upon such exercise.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article VI
without further action by any Party hereto.

ARTICLE VI

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article II and Article III of this Agreement shall each be completed
immediately following the Effective Time in the order and sequence set forth in
Article II and Article III.

Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof” and “herein” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including, without
limitation, all Schedules and Exhibits, if any, attached hereto, and not to any



--------------------------------------------------------------------------------

particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.

Section 6.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 6.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the state of Delaware. EACH OF THE PARTIES HERETO AGREES THAT THIS
AGREEMENT INVOLVES AT LEAST U.S. $100,000 AND THAT THIS AGREEMENT HAS BEEN
ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND
MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE
OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH
AGENT.

Section 6.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.



--------------------------------------------------------------------------------

Section 6.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 6.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. There are no unwritten oral agreements between the parties. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the parties hereto after
the date of this Agreement.

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

US DEVELOPMENT GROUP, LLC

  By:  

/s/ Chris Robbins

  Name:   Chris Robbins   Title:   Chief Financial Officer USD GROUP LLC   By:  

/s/ Chris Robbins

  Name:   Chris Robbins   Title:   Chief Financial Officer USD PARTNERS GP LLC  
By:  

/s/ Chris Robbins

  Name:   Chris Robbins   Title:   Vice President, Chief Accounting Officer USD
PARTNERS LP By:  

USD Partners GP LLC

its general partner

  By:  

/s/ Chris Robbins

  Name:   Chris Robbins   Title:   Vice President, Chief Accounting Officer USD
LOGISTICS OPERATIONS LP By:  

USD Logistics Operations GP LLC

its general partner

  By:  

/s/ Michael R. Curry

  Name:   Michael R. Curry   Title:   Chief Financial Officer

[Signature Page to Contribution, Conveyance and Assumption Agreement]